[Cite as State v. Bradbury, 2017-Ohio-878.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :        CASE NO. CA2016-10-195

                                                    :               DECISION
  - vs -                                                             3/13/2017
                                                    :

WILLIAM FRANCIS BRADBURY, Jr.,                      :

        Defendant-Appellant.                        :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2015-10-1611



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Mary K. Martin, 5181 Natorp Boulevard, Suite 210, Mason, Ohio 45040, for defendant-
appellant



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, and upon the brief filed by appellant's counsel.

        {¶2}     Counsel for defendant-appellant, William Bradbury, Jr., has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1)
                                                                        Butler CA2016-10-195

indicates that a careful review of the record from the proceedings below fails to disclose any

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists two potential errors "that might arguably support the

appeal," Anders, at 744, 87 S. Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to withdraw

as counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies that

a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       S. POWELL, P.J., RINGLAND, and M. POWELL, JJ., concur.